Name: Commission Regulation (EEC) No 755/80 of 27 March 1980 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3 . 80 Official Journal of the European Communities No L 86/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 755/80 of 27 March 1980 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Whereas Commission Regulation (EEC) No 1380/ 75 (*), as last amended by Regulation (EEC) No 1 1 50/79 ( 7), laid down detailed rules for the application of monetary compensatory amounts ; whereas the spot market rates ascertained in accordance with Regulation (EEC) No 1380/75 during the period 19 to 25 March 1980 in respect of the pound sterling represents a difference departing by more than one point from the percentage taken as a basis when the monetary compensatory amounts were last fixed ; Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 987 /79 ( 2), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1 (2 ) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 243/78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts ('), as amended by Regulation (EEC) No 1544/78 (*), provides that monetary compensatory amounts fixed in advance shall be adjusted if a new representative rate comes into effect during the period of validity of the certificate ; whereas this new rate must have been decided on before the application for a certificate was lodged ; whereas in certain sectors such a situation arises in the case of Italy and the United Kingdom, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140 /79 of 28 September 1979 (4), as last amended by Regu ­ lation (EEC) No 678 / 80 ( 5 ); Whereas , pursuant to Article 3 of Regulation (EEC) No 974/71 , the monetary compensatory amounts must be altered if the difference referred to in Article 2 ( I ) of that Regulation departs by at least one point from the percentage taken as a basis for the preceding fixing ; whereas such an alteration to the monetary compensatory amounts must be carried out according to the alteration of the difference ; HAS ADOPTED THIS REGULATION : Article 1 1 . The 'United Kingdom' column of Parts 1 and 4 of Annex I to Regulation (EEC) No 2140/79 is replaced by the column appearing in Annex I to this Regu ­ lation . (') OJ No L 106 ,. 12 . 5 . 1971 , p . 1 . O OJ No L 123 , 19 . 5 . 1979 , p . 9 . (') OJ No L 178 , 1 . 7 . 1978 , p . 63 . O OJ No L 247 , 1 . 10 . 1979 , p . 1 . ( s ) OJ No L 77 , 24 . 3 . 1980 , p . 1 . C) OJ No L 139, 30 . 5 . 1975 , p . 37 . O OJ No L 144 , 13 . 6 . 1979 , p . 8 . ( ¢) OJ No L 37 , 7 . 2 . 1978 , p . 5 . O OJ No L 182 , 5 . 7 . 1978 , p . 7 . No L 86/2 Official Journal of the European Communities 31 . 3 . 80 2 . Annexes II , III and IV to Regulation (EEC) No 2140/79 are replaced by Annexes II , III and IV to this Regulation . Article 2 This Regulation shall enter into force on 31 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1980 . For the Commission Finn GUNDELACH Vice-President 31 . 3 . 80 Official Journal of the European Communities No L 86/3 ANNEXE /  ANNEX I  ANHANG /  ALLEGATOI  BIJLAGE I  BILAG I PARTIE 1  PART 1  TEIL 1  PARTE I a  DEEL 1  DEL 1 SECTEUR DES CÃ RÃ ALES  CEREALS  SEKTOR GETREIDE SETTORE CEREALI  SECTOR GRANEN  KORN Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b Numero ein tarif douanier commun CC I ' heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã ¡ l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom £/t Ireland . £ /t Italia Lit/t France FF/t I 5 6 7 8 10.01 A 1,185 10.01 B 1,757 1.0.02 1,127 10.03 1,052 10.04 1,012 10.05 B 1,052 10.07 B 1,036 10.07 C 1,036 11.01 A 1,505 11.01 B 1,423 11.02 A I a) 2,447 11.02 A I b) 1,625 11.01 C 1,073 11.01 D 1,032 11.01 E I 1,473 11.01 E II 0,968 ex 11.01 G (') 1,056 ex 11.01 G O 1,056 11.02 A II 1,150 11.02 A III 1,473 11.02 A IV 1,417 11.02 A V a) 1 1,578 11.02 A V a) 2 1,578 1 1 .02 A V b) 1,073 No L 86/4 Official Journal of the European Communities 31 . 3 . 80 Numero du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants a octroyer Ã l' importation et a percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France i/x £/t Lit/t FF/t I 5 6 7 8 ex 11.02 A VII (') 1,056 ex 1 1 .02 A VII O 1,056 11.02 B I a) 1 1,073 1 1 .02 B I a) 2 aa) 1,032 1 1 .02 B I a) 2 bb) 1,032 11.02 B I b) 1 1,473 11.02 B I b) 2 1,417 11.02 B II a) 1,209 11.02 B II b) 1,150 11.02 B II c ) 1,073 ex 11.02 B II d ) (') 1,056 ex 11.02 B II d ) ( 2 ) 1,056 11.02 C I 1,209 11.02 C II 1,150 11.02 C III 1,683 11.02 C IV 1,032 11.02 C V 1,073 ex 11.02 C VI (') 1,056 ex 11.02 C VI ( 2 ) 1,056 11.02 D I 1,209 11.02 D II 1,150 11.02 D III 1,073 11.02 D IV 1,032 11.02 D V 1,073 ex 11.02 D VI (') 1,056 ex 11.02DVIO 1,056 11.02 E I a) 1 1,073 11.02 E I a) 2 1,032 1 1 .02 E I b) 1 1,473 11.02 E I b) 2 1,822 11.02 E II a) 1,209 11.02 E II b) 1,150 11.02 E II c) 1,157 ex 11.02 E II d) 2 (') 1,056 ex 11.02 E II d) 2 ( 2 ) 1,056 11.02 F I 1,209 11.02 F II 1,150 11.02 F III 1,073 31 . 3 . 80 Official Journal of the European Communities No L 86/ 5 Numero du tarit douanier commun CCI ' heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale co ni u ne Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et a percevoir Ã l' exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £/t £ / t Lit/ t F FA I 5 6 7 8 1 1.02 F IV 1,032 11.02 F V 1,073 ex 11.02 F VII (') 1,056 ex II .02 F VII ( 2 ) 1,056 1I.02GI 0,889 11.02 Gil 0,715 11.07 A I a) 2,110 11.07 A lb) 1,576 11.07 A II a) 1,873 11.07 A lib) 1,399 11.07 B 1,631 11.08 A I O 1,589 11.08 A III (3 ) 2,453 11.08 A IV O 1,694 11.08 A VO 1,589 11.09 4,267 17.02 B II a) O 2&gt; °73 17.02 B II b) O 1 ,589 21.07 F II 1,589 23.02 A I a) 0,296 23.02 A I b) 0,954 23.02 A II a) 0,263 23.02 A II b) 1,053 23.03 A I 1,894 23.07 B I a) 1 O . 0,168 23.07 B I a) 2 (*) O 0,168 23.07 B I b) 1 O 0,526 23.07 B I b) 2 O O 0,526 23.07 B I c) 1 O 1,052 23.07 ,B I c) 2 O O 1 ,052 No L 86/6 Official Journal of the European Communities 31 . 3 . 80 Notes. (') Millet . (*) Grain sorghum . (J ) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight , this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : aC = I 000 x 1.176 (C = coefficient ; a = content by weight of starch , expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter , per 1 000 kg of the product. ( 4) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight . For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : aC = 1 000 x - 282 (C = coefficient ; a = content by weight of starch , expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product . ( s ) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensa ­ tory amount as products falling within subheading 17.02 B II . (') If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Content by weight of powdered or granulated milk (excluding whey ) in the finished product of : Germany DM/t Belgium/ Luxembourg Bfrs/Lfrs/ t Netherlands Fl/t United Kingdom £/t Ireland £/t Italy Lit/t France FF/t More than 12 % but less than 30 % 30 % or more but less than 50 °/o 0 0 (a) In trade with non-member countries, the coefficient 1  92 shall be applied to the supplementary amounts indicated above . (b) In intra-Community trade and in trade with third countries , where these products contain :  skimmed-milk powder sold and denatured in accordance with the provisions of Regulation (EEC) No 368 /77 (OJ No L 52 , 24 . 2 . 1977) and Regulation (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or for which the aid has been granted and skimmed-milk powder which has been denatured in accordance with the provisions of Regulation (EEC) No 1844/77 (OJ No L 205 , 11.8 . 1977), and  either fish meal or fish oil and /or fish liver oil or iron carbonate and/or iron sulphate and/or copper sulphate , the supplementary amounts indicated above shall be multiplied by the coefficient 0-27 . (c) When completing customs formalities , the applicant shall state on the declaration^ provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate . (7) In the case of products containing products falling within heading No 07.06 or subheading 1 1 .04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent . However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading . 31 . 3 . 80 Official Journal of the European Communities No 86 /7 PARTIE 4  PART 4  TEIL 4  PARTE 4*  DEEL 4  DEL 4 SECTEUR DES Ã UFS ET DE LA VIANDE DE VOLAILLE  EGGS AND POULTRY SEKTOR EIER UND GEFLÃ GELFLEISCH  SETTORE UOVA E POLLAME SECTOR EIEREN EN PLUIMVEE  FJERKRÃ KÃD OG Ã G Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b Numero du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero delin tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £ £ Lit FF I 5 6 7 8  100 nieces/ 100 nieces/ 1 00 Stuck/ 100 pezzi/ 100 stuks/ 100 stk .  01.05 A I 0,087 01.05 A II 0,041  100 kg 01.05 B I 0,161 01.05 B II 0,254 01.05 B III 0,229 01.05 B IV 0,172 01.05 B V 0,279 02.02 A I a) 0,203 02.02 A I -b) 0,230 02.02 A I c) 0,251 02.02 A II a) 0,299 02.02 A II b) 0,363 02.02 A II c) 0,403 02.02 A III a) 0,327 02.02 A III b) 0,358 02.02 A IV 0,245 02.02 A V 0,399 02.02 B I 0,638 02.02 B II a) 1 0,276 02.02 B II a) 2 0,444 02.02 B II a) 3 0,393 02.02 B II a) 4 0,270 02.02 B II a) 5 0,439 02.02 B II b) 0,207 02.02 B II c) 0,144 02.02 B II d) 1 0,537 02.02 B II d) 2 0,392 No L 86/ 8 Official Journal of the European Communities 31 . 3 . 80 Numero du tarif douanier commun CCI' heading No Nr. dis Gemeinsamen Zolltarifs Numero della tariffa doganale comune  Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel United Kingdom Ireland Italia France £ £ Lit FF I 5 6 7 8  100 kg  02.02 B II d) 3 0,380 02.02 B II e) 1 0,519 02.02 B II e) 2 aa) 0,184 02.02 B II e) 2 bb) 0,331 02.02 B II e) 3 0,357 02.02 B II f) 0,638 02.02 C 0,144 02.05 C 0,319  100 pieces/ 1 00 pieces/ 100 Stuck/ 1 CO pezzi / 1 00 stuks/ 100 stk . 04.05 A I a) 1 0,062 04.05 A I a) 2 0,026  100 kg  04.05 A I b) 0,269 04.05 B I a) 1 1,214 04.05 B I a) 2 0,312 04.05 B I b) 1 0,548 04.05 B I b) 2 0,586 04.05 B I b) 3 1,257 35.02 A II a) 1 1,091 35.02 A II a) 2 0,148 31 . 3 . 80 Official Journal of the European Communities No L 86/9 ANNEX II Coefficients provided for in Article 4 (3 ) of Regulation (EEC) No 1380/75 Products . Member States Germany Benelux Ireland Italy UnitedKingdom France  Beef and veal 0-902 0-981 _ 1-013 _ 1-037  Milk and milk products 0-892 0-976  1-013  1-037  of Regulation (EEC) No 1059/69 0-902 0-981  1-013  1-037  Pigmeat 0-902 0-981  1-067    Sugar and isoglucose 0-902 0-981  1-067  1-037  Cereals 0-902 0-981  1-067 1-012 1-037  Eggs and poultry and albumins 0-902 0-981  1-067 1-012 1-037  Wine 0-902  1-029   No L 86/ 10 Official Journal of the European Communities 31 . 3 . 80 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III  BILAG III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 Taux de change de la lire italienne et de la livre anglaise [article 11 paragraphe 3 du rÃ ¨glement (CEE) n » 1380/75] Exchange rate for the lira and the pound sterling (Article 11 ( 3 ) of Regulation (EEC) No 1380/75 ) Wechselkurse der Lira und des englischen Pfundes (Artikel 11 Absatz 3 der Verordnung (EWG) Nr. 1380/75) Tasso di cambio della lira e della sterlina inglese (articolo 11 , paragrafo 3, del regolamento (CEE) n. 1380/75) Wisselkoersen van de lire en van het Engelse pond (artikel 11 , lid 3, van Verordening (EEG) nr. 1380/75) Valutakurser for lire og det engelske pund (artikel 11 , stk. 3 , i forordning (EÃF) nr. 1380/75 ) 100 Lit (0 Roma + Milano) 3,50292 FB/Flux 0,674190 Dkr 0,215777 DM 0,505644 FF 0,237670 Ft 0,0582784 £ (Irl) 0,0521398 £ (UK) 1 £ (UK) = 66,5468 FB/Flux 12,8690 Dkr 4,11708 DM 9,58227 FF 4,51168 Fl 1,10869 £ (Irl) 1 £ ( Irl ) 0,901965 £ (UK) 3 . 3 . 80 Official Journal of the European Communities No L 86/ 11 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2140/79 and fixed in advance from 31 March 1980 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exportscarried out from Italy Cereals and poultrymeat 0-204323 1 August 1980 Pigmeat 0-204323 1 November 1980 Sugar and isoglucose 0-204323 1 July 1980 United Kingdom Cereals and poultrymeat 0-0 1 August 1980 NB: Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certificates for which advance fixing of the monetary com ­ pensatory amount was applied for during the period of its validity.